DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a sensor device for a host vehicle operable upon a road surface within a driving environment including lane markings, wherein the sensor device is operational to generate data related to the road surface within the driving environment; a navigation controller including a computerized processor operable to: monitor the data including an input image from the sensor device; utilize a convolutional neural network to analyze the input image and output a lane prediction and a lane uncertainty prediction; and generate a commanded navigation plot based upon the lane prediction and the lane uncertainty prediction; and a vehicle controller operable to control the host vehicle based upon the commanded navigation plot; wherein the convolutional neural network is initially trained using a per point association and error calculation, the per point association and error calculation including: first, associating a selected ground truth lane to a selected set of data points related to a predicted lane, and second, associating at least one point of the selected ground truth lane to a corresponding data point from the selected set of data points related to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661